Citation Nr: 1028942	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to December 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Buffalo, New York that denied service 
connection for posttraumatic stress disorder (PTSD).  However, 
the medical evidence shows that the Veteran is diagnosed with 
psychiatric disorders other than PTSD which may arise from the 
same symptoms for which the Veteran is seeking benefits.  
Therefore, the issue, as reflected on the title page of this 
decision, was broadened to encompass service connection for any 
diagnosed acquired psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 9 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the records reflects that the Veteran's claim for 
service connection for PTSD was denied because the Veteran's 
claimed stressor, finding out that another soldier committed 
suicide in a guard tower where the Veteran worked, could not be 
corroborated.  While the Veteran's psychiatric treatment records 
also reference a car accident that occurred at an unspecified 
time and "abuse" as possible stressors the Veteran did not 
provide any details of these incidents to enable any attempt at 
corroboration thereof, and it is unclear whether they even 
occurred during his military service.  

The Veteran also reported that he found the constant demands of 
his military service, having to undergo a remote tour of duty in 
North Korea, poor working conditions, relationship difficulties, 
and other environmental factors, stressful; however, there is no 
medical evidence linking any of these complaints to the Veteran's 
currently diagnosed PTSD, nor are these discrete events which are 
capable of corroboration.  

Insofar as the Veteran was not in combat, was not diagnosed with 
PTSD in service, and his stressors do not involve fear of hostile 
military or terrorist activity, no exception to the stressor 
verification requirement applies.  75 Fed. Reg. 133 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

However, the evidence of record shows that the Veteran has been 
diagnosed with psychiatric disorders other than PTSD, including 
panic disorder.  The Veteran's assertions that he experienced 
various forms of mental distress during service and that his 
general discharge for "failure to maintain acceptable standards 
for retention" was indicative of his declining mental health are 
sufficient to encompass a claim for service connection for a 
psychiatric disorder other than PTSD pursuant to Clemons.  
Moreover, the Veteran's contention that his symptoms onset during 
his service and continued since that time are sufficient to 
satisfy the low standard triggering VA's duty to provide an 
examination that is set forth in McClendon v. Nicholson, 20 Vet. 
App. 79, 86 (2006).  

Additionally, given the time that has elapsed since this claim 
was commenced, the Board finds that more recent treatment records 
should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to identify all psychiatric 
treatment that he received since his 
discharge from military service.  All 
identified treatment records, including more 
recent VA treatment records, should be 
obtained.  If treatment records are 
identified but cannot be obtained then this 
fact, together with the efforts that were 
made to obtain such records, should be 
documented in the claims file.  The Veteran 
should also be notified of VA's inability to 
obtain the records.  

2.  The Veteran should then be afforded a VA 
examination to determine whether he has an 
acquired psychiatric disorder, to include 
PTSD.  If an acquired psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the disorder was either incurred in 
service or was caused by a disease or injury 
that occurred during the Veteran's service.  
If PTSD is found, the stressor thought to 
produce the disorder should be identified, 
and confirmed, if possible.  The examiner 
should fully explain the rationale for his or 
her conclusions in the report of examination.  
If the examiner is unable to provide the 
requested opinion, he or she should explain 
why this is the case.

3.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


